                                                     Case 2:15-cv-00337-GMN-PAL Document 130 Filed 02/20/19 Page 1 of 2
                                                       


                                                 1    LYSSA S. ANDERSON
                                                      Nevada Bar No. 5781
                                                 2    RYAN W. DANIELS
                                                      Nevada Bar No. 13094
                                                 3    KAEMPFER CROWELL
                                                      1980 Festival Plaza Drive, Suite 650
                                                 4    Las Vegas, Nevada 89135
                                                      Telephone: (702) 792-7000
                                                 5    Fax:        (702) 796-7181
                                                      landerson@kcnvlaw.com
                                                 6    rdaniels@kcnvlaw.com

                                                 7    Attorneys for Defendants
                                                      LAS VEGAS METROPOLITAN POLICE
                                                 8    DEPARTMENT, SHERIFF DOUGLAS
                                                      GILLESPIE and OFFICER SCOTT NIELSON
                                                 9

                                                10                                           UNITED STATES DISTRICT COURT

                                                11                                               DISTRICT OF NEVADA

                                                12    HARVESTER HARRIS,                                     Case No. 2:15-cv-00337-GMN-PAL

                                                13                             Plaintiff,
                                                      vs.
                                                14                                                              STIPULATION AND ORDER TO
                                                      CITY OF HENDERSON; a political                               VACATE SETTLEMENT
                                                15    subdivision of the State of Nevada; LAS                         CONFERENCE
                                                      VEGAS METROPOLITAN POLICE
                                                16    DEPARTMENT, a political subdivision of the
                                                      State of Nevada; SHERIFF DOUG
                                                17    GILLESPIE, individually; CHIEF PATRICK
                                                      MOERS, individually; OFFICER SCOTT
                                                18    NIELSON, P#4408, individually;
                                                      DETECTIVE PERDUE, individually; DOE
                                                19    OFFICERS III-X; and JOHN DOES I-X,
                                                      inclusive,
                                                20
                                                                               Defendants.
                                                21

                                                22               The above-referenced parties, by and through their counsel of record, hereby request,
                   Las Vegas, Nevada 89113
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 250




                                                23    agree and stipulate to vacate the Settlement Conference currently set in this matter for

                                                24


                                                      2291374_1.docx 6943.86
                                                                                                                                             Page 1 of 2
                                                     Case 2:15-cv-00337-GMN-PAL Document 130 Filed 02/20/19 Page 2 of 2



                                                 1    February 22, 2019 at 9:30 a.m. [ECF No. 129], as Defendants and their Counsel have a conflict

                                                 2    with that date and time.

                                                 3               DATED this 20th day of February, 2019.

                                                 4    KAEMPFER CROWELL                                    YAN KENYON

                                                 5
                                                      By: /s/ Lyssa S. Anderson                           By:     /s/ Jay A. Kenyon
                                                 6       LYSSA S. ANDERSON                                      JAY A. KENYON
                                                         Nevada Bar No. 5781                                    Nevada Bar No. 6376
                                                 7       1980 Festival Plaza Drive, #650                        7881 West Charleston Blvd., #165
                                                         Las Vegas, Nevada 89135                                Las Vegas, NV 89117
                                                 8
                                                           Attorneys for Defendants                             Attorney for Plaintiff
                                                 9

                                                10                                                 ORDER

                                                11               IT IS SO ORDERED that the current Settlement Conference in this matter set for

                                                12    February 22, 2019 at 9:30 a.m. is vacated.

                                                13               DATED this 20th day of February, 2019.

                                                14

                                                15

                                                16
                                                                                                     UNITED STATES MAGISTRATE JUDGE 
                                                17

                                                18

                                                19

                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89113
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 250




                                                23

                                                24


                                                      2291374_1.docx 6943.86
                                                                                                                                               Page 2 of 2
